Walker, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the parties hereto, subject to the approval of the court, as follows:
That the merchandise the subject of the above-entitled reappraisement consists of feathers and down exported from Canada on or about April 10, 1942;
That the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Canada in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was as follows:



That there was no higher foreign value for such or similar merchandise;
That the above-entitled reappraisement be submitted for decision on the foregoing stipulation.
*342On the agreed facts I find tlie export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:



Judgment will be rendered accordingly.